DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 15, 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0344900 to Alzahrani (hereafter Alzahrani) in view of US Patent No 10,025,861 to Yi et al (hereafter Yi) in view of US PGPub 2019/0149879 to Siddiq et al (hereafter Siddiq).

Referring to claim 1, Alzahrani discloses a method, comprising:
identifying data for an image of a plurality of images displayed via a user interface (see [0030]-[0039] – The data collected about the images for each of the parameters);
determining a perceived interest of the image [relevancy value that represents the relevance of a given digital image to a user] (see [0020]; [0030]-[0039]; and [0062]);
grouping the plurality of images based on the perceived interest (see [0021] and [0062] – The relevancy values calculated for the media files are used to select a user preferred organizational action to be performed on the corresponding media files. For example, media files having a high relevancy value can be stored in an easily accessible frequent-usage folder, whereas media files having a low relevancy value can be moved to lower rank folders, archived, or even discarded.); and
displaying the image at a second location on the user interface based on the perceived interest of the image [calculated relevancy value], wherein the second location represents that the image is desirable [frequent-usage folder] (Fig 1, step 160; Fig 8; [0021]; [0062]; and [0064] – The images are now displayed in a particular folder based on their relevancy value).
While Alzahrani teaches a memory connected to interfaces (see Fig 10) and the calculation of the relevancy values, Alzahrani fails to explicitly disclose the further limitation of writing, to memory coupled to the user interface, metadata associated with the data for the image based at least in part on the perceived interest.  Also, while Alzahrani teaches determining a perceived interest of an image utilizing a plurality of parameters, one of which can be parameter 320 which indicates the frequency with which a user accesses a given media file (see [0030]-[0039]), Alzahrani fails to explicitly disclose the further limitation of wherein the perceived interest is determined based in part on a period of time the image is visible at a first viewing location on the user interface while using a first application and based in part on a second application being initiated during the period of time the image is visible on the user interface. 
Yi teaches tracking user activities and logging them while interacting with content (see column 5, lines 47-51 and column 6, lines 24-31), including the further limitations of 
determining a perceived interest of the image, wherein the perceived interest is based on the determined quantity of search events [dwell time] while viewing the plurality of images using a first application (see column 3, lines 60-66; column 7, lines 58-63; and column 9, lines 11-35 – The dwell time only takes into account the actual time the user spends actively viewing an item.) and based in part on another application being initiated during the time the time the image is visible on the user interface (see column 4, lines 7-13 and column 4, line 53 – column 5, line 8 – Dwell time takes into account opening different browser tabs and switching between them.); and
writing, to memory coupled to the user interface, metadata associated with the data for the image based at least in part on the perceived interest (see column 7, lines 24-26 and column 8, lines 55-57 – user profile stores dwell time).
Yi teaches tracking user activities and logging them while interacting with content (see column 5, lines 47-51 and column 6, lines 24-31).  Alzahrani also teaches tracking user behavior while viewing content (see [0033]-[0035]).  Therefore, the two are analogous art.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the user activity tracking of Yi be part of the relevancy parameters used by Alzahrani.  One would have been motivated to do so since these are merely different types of data to track and also in order to quickly determine images that are relevant to a particular user when there are a large number of images (Alzahrani: see [0003] and [0004]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the relevancy values of Alzahrani in the manner taught by Yi.  One would have been motivated to do so in order to allow quick access to the values in order to quickly determine images that are relevant to a particular user when there are a large number of images (Alzahrani: see [0003] and [0004]).  
While the combination of Alzahrani and Yi (hereafter Alzahrani/Yi) teaches allowing a user to switch between different browser tabs and takes that into account in the dwell time (Yi: see column 4, lines 7-13 and column 4, line 53 – column 5, line 8 – Dwell time takes into account opening different browser tabs and switching between them.), Alzahrani/Yi fails to explicitly teach a second application.  Siddiq teaches tracking user behavior while viewing content, including the further limitation of  a second application [any phone calls made by the user or any websites visited by the user] being initiated during the time the image is visible on the user interface [time period when short-length media is being viewed] (see [0007] and [0132] – The media guidance application may track behavior of the user while that user is engaged in watching short-length media content. For example, tracked user behavior may include one or more of requests for content or data made by the user, any phone calls made by the user and any websites visited by the user. The making of phone calls and the visiting of websites are considered to represent initiating a second application.).
Alzahrani/Yi teaches tracking user activities and logging them while interacting with content (YI: see column 5, lines 47-51 and column 6, lines 24-31; Alzahrani: see [0033]-[0035]).  Siddiq also teaches tracking user behavior while viewing content (see [0007]).  Therefore, the two are analogous art.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the user activity tracking of Alzahrani/Yi to include the behaviors tracked by Siddiq.  One would have been motivated to do so since these are merely different types of data to track and also since Yi teaches the tracking and logging of user browsing activities (Yi: see column 6, lines 24-31).  
Referring to claim 2, the combination of Alzahrani/Yi and Siddiq (hereafter Alzahrani/Yi/Siddiq) teaches the method of claim 1, further comprising: 
reading the metadata [perceived value] from the memory (Yi: see column 7, lines 24-26 – the system accesses the perceived value to the user for each of the items in the corpus); and
displaying the image at a location on the user interface based at least in part on a value of the metadata (Yi: see column 8, lines 60-63;  column 9, lines 36-43 and Fig 5; and Alzahrani: see Fig 1, step 160; Fig 8; [0021]; [0062]; and [0064] – The images are now displayed in a particular folder based on their relevancy value).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the relevancy values of Alzahrani in the manner taught by Yi.  One would have been motivated to do so in order to allow quick access to the values in order to quickly determine images that are relevant to a particular user when there are a large number of images (Alzahrani: see [0003] and [0004]).  
Referring to claim 3, Alzahrani/Yi/Siddiq teaches the method of claim 1, further comprising: 
reading the metadata [perceived value] from the memory (Yi: see column 7, lines 24-26 – the system accesses the perceived value to the user for each of the items in the corpus); and
writing the data for the image to a different address of the memory or an external device based at least in part on a value of the metadata (Alzahrani: see [0022] and [0025] – The images are now displayed in a particular folder based on their relevancy value. Media files that are infrequently used and/or have been archived can be stored using cloud storage, whereas frequently used media files can be stored on the memory of the PDD.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the relevancy values of Alzahrani in the manner taught by Yi.  One would have been motivated to do so in order to allow quick access to the values in order to quickly determine images that are relevant to a particular user when there are a large number of images (Alzahrani: see [0003] and [0004]).  
Referring to claim 4, Alzahrani/Yi/Siddiq teaches the method of claim 1, further comprising: 
reading the metadata from the memory (Yi: see column 7, lines 24-26 – the system accesses the perceived value to the user for each of the items in the corpus); and
modifying the data for the image based at least in part on a value of the metadata (Yi: see column 7, lines 24-26 – the system accesses the perceived value to the user for each of the items in the corpus; and Alzahrani: see [0022] and [0025] – The images are now displayed in a particular folder based on their relevancy value. Media files that are infrequently used and/or have been archived can be stored using cloud storage, whereas frequently used media files can be stored on the memory of the PDD.).
Referring to claim 5, Alzahrani/Yi/Siddiq teaches the method of claim 1, further comprising:
determining perceived interests for each of the plurality of images (Yi: see column 9, lines 11-35; and Alzahrani: see [0020]; [0030]-[0039]; and [0062] – relevancy value that represents the relevance of a given digital image to a user); and 
sorting the plurality of images based on the determined perceived interest (Yi: see column 9, line 5-41 and Fig 5, item 110; and Alzahrani: see [0021] and [0062]).
Referring to claim 6, Alzahrani/Yi/Siddiq teaches the method of claim 5, further comprising transferring a subset of images with perceived interests corresponding to a desired preference [higher intrinsic article-interest value] to a different viewing location on the user interface [towards the top of the list], wherein the subset of images are identified responsive to sorting the plurality of images based on the determined perceived interest of each of the plurality of images (Yi: see column 9, lines 5-38 and Fig 5, item 510).
Referring to claim 7, Alzahrani/Yi/Siddiq teaches the method of claim 5, further comprising transferring a subset of images with perceived interests corresponding to an undesired preference [lower intrinsic article-interest value] to a different viewing location on the user interface [the bottom of the list], wherein the subset of images are identified responsive to sorting the plurality of images based on the determined perceived interest of each of the plurality of images (Yi: see column 9, lines 5-38 and Fig 5, item 510).
Referring to claim 9, Alzahrani/Yi/Siddiq teaches the method of claim 1, wherein the perceived interest is determined based in part on, within the period of time [time period]: the image being visible on the user interface prior to a different image being visible on the user interface (Yi: see column 3, lines 60-66 and column 5, lines 9-21 – page visible); and subsequently returning to the image being visible on the user interface (Yi: see column 3, lines 60-66 and column 5, lines 9-21 – see page hidden).
Referring to claim 15, Alzahrani discloses an apparatus, comprising:
a memory device [memory 1002] coupled to a display [display 1010] (see Fig 10);
a controller coupled to the memory device (see Fig 10), wherein the controller is configured to:
assign a perceived interest to the image [relevancy value that represents the relevance of a given digital image to a user] (see [0020]; [0030]-[0039]; and [0062]);
transfer the image from an initial viewing location on the display to a different viewing location on the display responsive to the assigned perceived interest, wherein the different viewing location represents that the image is desirable [frequent-usage folder] (see Fig 1, step 160; Fig 8; [0021]; [0062]; and [0064]  – The relevancy values calculated for the media files are used to select a user preferred organizational action to be performed on the corresponding media files. For example, media files having a high relevancy value can be stored in an easily accessible frequent-usage folder, whereas media files having a low relevancy value can be moved to lower rank folders, archived, or even discarded.).
While Alzahrani teaches determining a perceived interest of an image utilizing a plurality of parameters, one of which can be parameter 320 which indicates the frequency with which a user accesses a given media file (see [0030]-[0039]), Alzahrani fails to explicitly disclose the further limitation of determine a first period of time and a second period of time where an image of a plurality of images is visible on the display while using a first application, wherein the first period of time and the second period of time are separated by a third period of time where the image is not visible on the display while using a second application. 
Yi teaches the customized presentation of content, including the further limitations 
determine a first period of time [time period 214] and a second period of time [time period 218] where an image of a plurality of images is visible on a display, wherein the first period of time and the second period of time are separated by a third period of time where the image is not visible on the display [time period 216] (see column 3, lines 48-50; column 5, lines 9-21; and Fig 2 – The items can include photographs. During time period 214 defined between 202 and 204, Page 1 was actively displayed. During time period 216 defined between time 204 and 206, Page 1 was hidden. Subsequently, during time period 218 defined between 206 and time 208, Page 1 was displayed again. ); and 
assign a perceived interest to the image based on the determined first period of time and the second period of time (see column 5, lines 20-21; column 3, lines 60-66; column 7, lines 58-63; and column 9, lines 11-35 – Thus, the total display time for page 1 is defined by the sum of the time periods 214 and 218.).
Yi teaches tracking user activities and logging them while interacting with content (see column 5, lines 47-51 and column 6, lines 24-31).  Alzahrani also teaches tracking user behavior while viewing content (see [0033]-[0035]).  Therefore, the two are analogous art.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the dwell time of Yi be part of the relevancy parameters used by Alzahrani.  One would have been motivated to do so since these are merely different types of data to track and also in order to quickly determine images that are relevant to a particular user when there are a large number of images (Alzahrani: see [0003] and [0004]).  
While the combination of Alzahrani and Yi (hereafter Alzahrani/Yi) teaches a first period of time, a second period of time and a third period of time, Alzahrani/Yi fails to explicitly teach a second application.  Siddiq teaches tracking user behavior while viewing content, including the further limitation of a second application [any phone calls made by the user or any websites visited by the user] being initiated during the time the image is visible on the display [time period when short-length media is being viewed] (see [0007] and [0132] – The media guidance application may track behavior of the user while that user is engaged in watching short-length media content. For example, tracked user behavior may include one or more of requests for content or data made by the user, any phone calls made by the user and any websites visited by the user. The making of phone calls and the visiting of websites are considered to represent initiating a second application.).
Alzahrani/Yi teaches tracking user activities and logging them while interacting with content (YI: see column 5, lines 47-51 and column 6, lines 24-31; Alzahrani: see [0033]-[0035]).  Siddiq also teaches tracking user behavior while viewing content (see [0007]).  Therefore, the two are analogous art.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have to have the time period of 216 to be a time when the user switches to a different application as taught by Siddiq.  One would have been motivated to do so since these are merely different types of data to track and also since Yi teaches that dwell time is only the time a user is actually viewing the image (Yi: see column 5, lines 47-51 and column 6, lines 24-31).  
Referring to claim 16, Alzahrani/Yi/Siddiq discloses the apparatus of claim 15, wherein the display is a portion of a computing device (Alzahrani: see Fig 10).
Referring to claim 18, Alzahrani/Yi/Siddiq discloses the apparatus of claim 15, further comprising a plurality of memory media types coupled to the memory device, wherein images included in the initial viewing location are stored in a first memory media type and images included in the different viewing location are stored in a second memory media type (Alzahrani: see [0022] and [0025] – The images are now displayed in a particular folder based on their relevancy value. Media files that are infrequently used and/or have been archived can be stored using cloud storage, whereas frequently used media files can be stored on the memory of the PDD.).
Referring to claim 19, Alzahrani/Yi/Siddiq discloses the apparatus of claim 18, wherein the different viewing location in the respective memory media types includes other images that have been selected based on a respective perceived interest (Alzahrani: see [0022] and [0025] – The images are now displayed in a particular folder based on their relevancy value. Media files that are infrequently used and/or have been archived can be stored using cloud storage, whereas frequently used media files can be stored on the memory of the PDD.).
Referring to claim 20, Alzahrani/Yi/Siddiq discloses the apparatus of claim 15, wherein the different viewing location is presented on the display as a first folder indicating the perceived interest (Alzahrani: see Fig 1, step 160; Fig 8; [0021]; [0062]; and [0064]  – The relevancy values calculated for the media files are used to select a user preferred organizational action to be performed on the corresponding media files. For example, media files having a high relevancy value can be stored in an easily accessible frequent-usage folder, whereas media files having a low relevancy value can be moved to lower rank folders, archived, or even discarded.)
Referring to claim 21, Alzahrani/Yi/Siddiq discloses the apparatus of claim 20, wherein the first folder is a suggested collection of desirable images of a plurality of images [frequent-usage folder] and a second folder is a suggested collection of images to be discarded [trash folder] (Alzahrani: see Fig 1, step 160; Fig 8; [0021]; [0062]; and [0064]  – The relevancy values calculated for the media files are used to select a user preferred organizational action to be performed on the corresponding media files. For example, media files having a high relevancy value can be stored in an easily accessible frequent-usage folder, whereas media files having a low relevancy value can be moved to lower rank folders, archived, or even discarded.)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0344900 to Alzahrani (hereafter Alzahrani) in view of US Patent No 10,025,861 to Yi et al (hereafter Yi) in view of US PGPub 2019/0149879 to Siddiq et al (hereafter Siddiq) as applied to claim 1 above, and further in view of US PGPub 2021/0350160 to Chapman et al (hereafter Chapman).
Referring to claim 8, Alzahrani/Yi/Siddiq fails to explicitly teach the further limitation determining the perceived interest based in part on whether the image has been texted or emailed to another device. Chapman teaches determining the perceived interest based in part on whether the image has been texted or emailed to another device (see [0021]).     
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the interest data captured by Chapman as the interest data of Alzahrani/Yi/Siddiq.  One would have been motivated to do so since these are merely different types of data to track and also in order to quickly determine images that are relevant to a particular user when there are a large number of images (Alzahrani: see [0003] and [0004])
Claims 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 10,025,861 to Yi et al (hereafter Yi) in view of US PGPub 2019/0149879 to Saddiq et al (hereafter Saddiq).

Referring to claim 10, Yi discloses a non-transitory machine readable medium comprising instructions executable to:
determine, by a controller coupled to a mobile device [mobile device] (Fig 8 and column 11, lines 4-17), a quantity of search events of a plurality of images generated by the mobile device (see Fig 2; column 3, lines 48-50; see column 4, line 53 – column 5, line 51 – The items can include photographs. Each time the user opens/views a page/item is construed as a search event in view of Applicant’s Specification.);
assign a perceived interest to each of the plurality of images, wherein the perceived interest is based on the determined quantity of search events [dwell time] while viewing the plurality of images using a first application (see column 3, lines 60-66; column 7, lines 58-63; and column 9, lines 11-35 – The dwell time only takes into account the actual time the user spends actively viewing an item.) and based in part on another application being initiated during the time the time the image is visible on the user interface (see column 4, lines 7-13 and column 4, line 53 – column 5, line 8 – Dwell time takes into account opening different browser tabs and switching between them.); and 
sort the plurality of images based on the perceived interest into a plurality of viewing locations responsive to the assigned perceived interest, wherein the plurality of viewing locations are visible on a display of the mobile device, wherein a first viewing location of the plurality of viewing locations indicates images are desirable and wherein a second viewing location of the plurality of viewing locations images are undesirable (Yi: see column 8, lines 58-63; column 9, line 5-41 and Fig 5, item 110 – The items are sorted in the list for from top to bottom. Different locations in the list are considered to represent different viewing locations.  The items in the list are sorted according to the estimated value to the user.  If an item is at the top of the list it is considered desirable since it has a higher estimated value to the user and if it is at the bottom of the list it is considered to undesirable since it has a lower estimated value to the user). 
While Yi teaches allowing a user to switch between different browser tabs and takes that into account in the dwell time (see column 4, lines 7-13 and column 4, line 53 – column 5, line 8 – Dwell time takes into account opening different browser tabs and switching between them.), Yi fails to explicitly teach a second application.  Siddiq teaches tracking user behavior while viewing content, including the further limitation of  a second application [any phone calls made by the user or any websites visited by the user] being initiated during the quantity of search events [time period when short-length media is being viewed] (see [0007] and [0132] – The media guidance application may track behavior of the user while that user is engaged in watching short-length media content. For example, tracked user behavior may include one or more of requests for content or data made by the user, any phone calls made by the user and any websites visited by the user. The making of phone calls and the visiting of websites are considered to represent initiating a second application.).
Yi teaches tracking user activities and logging them while interacting with content (see column 5, lines 47-51 and column 6, lines 24-31).  Siddiq also teaches tracking user behavior while viewing content (see [0007]).  Therefore, the two are analogous art.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the user activity tracking of Yi include the behaviors tracked by Siddiq.  One would have been motivated to do so since these are merely different types of data to track and also since Yi teaches the tracking and logging of user browsing activities (Yi: see column 6, lines 24-31).  
Referring to claim 11, the combination of Yi and Saddiq (hereafter Yi/Saddiq) teaches the medium of claim 10, wherein a search event includes an image of the plurality of images being visible on the display for a period of time prior to progressing to another image (Yi: see Fig 2 and column 5, lines 9-21).
Referring to claim 14, Yi/Saddiq discloses medium of claim 10, wherein a search event includes, within a period of time, a particular image being visible two or more times, wherein at least one different image is visible between the two or more times (Saddiq: see Fig 2 and column 5, lines 9-21 – In Fig 2, both pages 1 and 2 are viewed two times).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 10,025,861 to Yi et al (hereafter Yi) in view of US PGPub 2019/0149879 to Saddiq et al (hereafter Saddiq) as applied to claim 10 above, and further in view of US Patent No 10,395,762 to Fram (hereafter Fram).

Referring to claim 12, Yi/Saddiq fails to explicitly disclose the further limitations of edit a particular image of the plurality of images and change the perceived interest of the particular image, wherein the perceived interest is based in part on the edit made to the particular image.  Fram teaches determine a period of time an image of a plurality of images is visible on the display (see column 13, line 65 – column 14, line 10 – Interaction data based on the user’s behavior as he views the medical imaging exam is recorded. The interaction data may include length of time each image is displayed.) and assign a perceived interest [importance] to the image based on the determined period of time [length of time each image is displayed] (see column 6, lines 48-51 and 64-65 and column 17, line 43 – column 18, line 3) including the further limitation of 
 edit a particular image of the plurality of images (see column 13, line 65 – column 14, line 10 – user interactions with the image (e.g., resizing, zooming, changing widow levels, cropping, etc.); and 
change the perceived interest of the particular image, wherein the perceived interest is based in part on the edit made to the particular image (see column 6, lines 48-51 and 64-65 and column 17, line 43 – column 18, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the editing process of Fram to update the perceived interest of Yi/Saddiq. One would have been motivated to do so since Yi tracks different types of user interactions and editing is merely a specific type of interaction (Yi: see column 6, lines 24-31).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 10,025,861 to Yi et al (hereafter Yi) in view of US PGPub 2019/0149879 to Saddiq et al (hereafter Saddiq) as applied to claim 10 above, and further in view of US PGPub 2012/0117473 to Han et al (hereafter Han).

	Referring to claim 13, while Yi/Saddiq teaches a search event includes reverting from a subsequent image to a particular image of the plurality of images within a period of time while viewing the plurality of images in the initial viewing locations (see Fig 2; column 3, lines 48-50; see column 4, line 53 – column 5, line 51 – The items can include photographs. Each time the user opens/views a page/item is construed as a search event in view of Applicant’s Specification.), Yi/Saddiq fails to explicitly disclose the further limitation wherein the plurality of images are stored in an initial viewing location in chronological order.  Han discloses presenting a plurality of images including the further limitation wherein the plurality of images are stored in an initial viewing location in chronological order (see [0206] – display the photos for the user in chronological order).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to display the images of Yi/Saddiq in chronological order as taught by Han.  One would have been motivated to do so in order to first view the news items based on the date they occurred in order to remain up to date on the latest news (Yi: see column 6, lines 24-31). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0344900 to Alzahrani (hereafter Alzahrani) in view of US Patent No 10,025,861 to Yi et al (hereafter Yi) in view of US PGPub 2019/0149879 to Siddiq et al (hereafter Siddiq) as applied to claim 15 above, and further in view of US Patent No 10,395,762 to Fram (hereafter Fram).

Referring to claim 17, Alzahrani/Yi/Saddiq fails to explicitly disclose the further limitations of edit a particular image of the plurality of images and change the perceived interest of the particular image, wherein the perceived interest is based in part on the edit made to the particular image.  Fram teaches determine a period of time an image of a plurality of images is visible on the display (see column 13, line 65 – column 14, line 10 – Interaction data based on the user’s behavior as he views the medical imaging exam is recorded. The interaction data may include length of time each image is displayed.) and assign a perceived interest [importance] to the image based on the determined period of time [length of time each image is displayed] (see column 6, lines 48-51 and 64-65 and column 17, line 43 – column 18, line 3) including the further limitation of 
 edit the image by selecting the image from the different viewing location (see column 13, line 65 – column 14, line 10 – user interactions with the image (e.g., resizing, zooming, changing widow levels, cropping, etc.); and 
assign a new perceived interest to the image based on the edit made to the image (see column 6, lines 48-51 and 64-65 and column 17, line 43 – column 18, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the editing process of Fram to update the perceived interest of Alzahrani/Yi/Saddiq. One would have been motivated to do so since Yi tracks different types of user interactions and editing is merely a specific type of interaction (Yi: see column 6, lines 24-31).

Response to Arguments
With regards to the arguments with respect to the prior art rejections, new references and explanations have been provided in order to teach the newly added limitations.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167